ROGERS, Circuit Judge.
I concur. The obligation of the railroad to its passengers rests upon contract, but its obligation to persons who have occasion to use a highway which crosses its tracks does not rest upon contract. A person riding on a railroad train is helpless to protect himself, and his safety must depend upon the care the company exercises for his protection; and the courts of the United States have very properly held that the railroad company must answer in damages to a passenger being carried on one of its passenger train's, *86and who is injured by the failure of the company to afford him such degree of care as the nature of the business it is engaged in requires of it.
The rule laid down by the Supreme Court of the United States is that a carrier of passengers, a steam railway, is bound to exercise the utmost care and diligence, or the highest degree of care, prudence, and foresight, for the safety of the passenger. In Philadelphia & Reading Railroad Company v. Derby, 14 How. 468, 14 L. Ed. 502, the court declared that, when carriers undertake to convey persons by the powerful agency of steam, public policy and safety require that they be held to the greatest possible care and diligence.
In Stokes v. Saltonstall, 13 Pet. 181, 10 L. Ed. 115, the court, affirming Chief Justice Taney on the circuit, said that, although the carrier does not warrant the safety of the passengers, at all events, yet his undertaking and liability as to them go to the extent that he, or his agents, where he acts by agents, shall possess competent skill, and “as far as human care and foresight can go he will transport them safely.” This was later approved in New Jersey R. & Transp. Co. v. Pollard, 22 Wall. 341, 22 L. Ed. 877, in an opinion written by Chief Justice Waite. And in Pennsylvania Co. v. Roy, 102 U. S. 451, 26 L. Ed. 141, Justice Harlan, after referring to the decisions of the court, went on to say that they “show that the carrier is required, as to passengers, to observe the utmost caution characteristic of very careful, prudent men. He is responsible for injuries received by passengers in the course of their transportation which might have been avoided or guarded against by the exercise upon his part of extraordinary vigilance, aided by the highest skill.”
In Gleeson v. Virginia Midland R. Co., 140 U. S. 435, 443, 11 S. Ct. 859, 862, 35 L. Ed. 458, the court said: It is the “settled law in this court that the happening of an injurious accident is in passenger eases prima facie evidence of negligence on the part of the carrier, and that (the passenger being himself in the exercise of due care), the burden then rests upon the carrier to show that its whole duty was performed, and that the injury was unavoidable by human foresight.”
And in Pennsylvania Co. v. Clark (C. C. A.) 266 F. 182, 188, the Circuit Court of Appeals in the Sixth Circuit said: “The jury were told that ‘the carrier is liable as to passengers to observe the utmost caution characteristic of very careful and prudent men’; also that it was responsible for injuries received by a passenger ‘which might have been avoided or guarded against by the exercise upon the carrier’s part of extraordinary vigilance, aided by the highest skill’; and again this due care was defined as ‘the highest possible degree of care, aided by the highest skill and performed with the utmost diligence upon its part and upon the part of its employees.’ This instruction was well within the authorities.”
See, also, Memphis St. Ry. Co. v. Bobo, 232 F. 708, 711, 146 C. C. A. 634.
Shearman & Redfield on the Law of Negligence (6th Ed.) vol. 2, § 417, p. 1028, speaking of railway companies crossing highways, says: “The company is not bound, as matter of law, to erect signs and station flagmen to give signals at crossings, but the jury may find, in view of the danger and difficulty of a particular crossing, that it was negligence to omit such precautions.” And in a footnote it is said that “whether failure to provide gates, lights, or flagmen is negligence is generally held a question for the jury.”
It has been held that the fact that a municipal ordinance requires a flagman to be stationed at all street crossings is competent evidence bearing upon the question of the company’s negligence under the circumstances. See McGrath v. N. Y. Central R. Co., 63 N. Y. 522; Pittsburgh, etc., R. Co. v. Yundt, 78 Ind. 373, 41 Am. Rep. 580; Eichorn v. New Orleans, etc., Ry. Co., 112 La. 236, 36 So. 335, 104 Am. St. Rep. 437.
The court in its charge to the jury properly instructed that, because of the contract of transportation, it was the understanding that the plaintiff should be safely transported. The jury was correctly told that from the mere occurrence of the accident' and the consequent injuries inflicted upon the plaintiff a presumption of law arose that defendant had not exercised due care, and that the burden rested upon the defendant to show that it performed its entire duty, and the accident was not occasioned by its failure to do its full duty. The jury was also properly charged that defendant did not insure the absolute safety of the plaintiff under and by virtue of the contract of transportation.
But the court’s charge as to the failure of defendant to maintain at this crossing a gate or a flagman has been strenuously insisted upon as a most serious and prejudicial error, one making necessary the reversal of the judgment. Before expressing my opinion on this Question, upon which this court is divided, I desire to direct attention to the circumstances and to the exact language of the charge.
*87Leroy, where this accident happened, is a village of some 5,000 inhabitants, with 2,000 more in its immediate vicinity. The highway commissioner estimated that the average number of automobiles which passed over this particular crossing each day numbered at least 400. The defendant’s division superintendent, in charge of that part of- the road where the accident happened, testified on cross-examination as to the number of trains a day that passed over this crossing, as follows:
“Q. So that the traffic that goes both to New York and Philadelphia from Buffalo, and to Buffalo, passes through this place? A. Over the Lehigh Valley; yes, sir. ® * *
“Q. Yes, about how many trains a day? A. About 7 passenger trains each way a day, 6 or 7 — yes, I guess there was 6 at that time.
“Q. Some of those were local and some of those were express trains? A. Yes, sir. * « >1-
“Q. And about how many trains a day at this time was your freight movement? A. Oh, I would say, each way, dozen trains a day.
“Q. So that there were about 36 trains a day for your total movement over that crossing? A. Yes; that is, on the three tracks.
“Q. Yes, sir. A. Yes, sir.”
The highway which crosses the tracks is one of the main roads of the county. The testimony tended to show there was some obstruction of the track, due to the construction of a snow fence, which began about 70 feet away from the crossing and was some 6 feet high. At the time this aeeident occurred no flagman and no gates were used at the crossing. But the testimony tended to show, and it was admitted over objection, that for possibly 15 years prior to the installation of the disc sign system the defendant company had kept a flagman stationed at this crossing. In 1913, however, the Public Service Commission of the state entered an order permitting the defendant to lay a third track at this crossing, which permission was granted on defendant’s petition asking therefor. The order granting permission was upon the following express conditions:
(1) That within 30 days after the date of the order the defendant would file a petition for the elimination of the grade crossing.
(2) That the defendant would install at the crossing until it was eliminated “an automatic and visible signal, operated by approaching trains in such manner that it will give notice to the public' of arriving trains at all times.”
The automatic and visible signal was installed. The flagman was withdrawn, but it does not appear that it was done under any authorization from the commission. Counsel for defendant insisted that, as it had complied with the commission’s order to install this automatic signal system, no question could be raised because of the failure to have a flagman at the crossing. The matter was fully argued before the trial judge. He declined to be bound by the theory of defendant’s counsel that it was for the Public Service Commission alone and conclusively to determine what protection was to be given by a railroad at its crossings. In so deciding I must say I think he was right. His charge on this point is found in the margin.1
And it has been held that the voluntary *88establishment of gates at a crossing is evidence of their necessity. State v. Boston, etc., R. Co., 80 Me. 430, 15 A. 36. In the instant ease the evidence showed that for possibly 15 years the defendant had kept a flagman at the crossing, this being prior to the installation of the dise signs in use at the time of the accident, and which had been installed by permission of the Public Service Commission of the State of New York. It is evident that this was not an unimportant country crossing; and while undoubtedly there áre crossings in country districts so little used that it would be improper for the court to instruct the jury that it should consider whether the failure of the railroad to maintain a flagman or a gate at that particular crossing was or was not negligence, this crossing was not of that class.
I fully agree with the statement in Evans v. Erie R. Co., 213 F. 129, 129 C. C. A. 375, in which Judge Knappen, speaking for the Circuit Court in the Sixth Circuit, said: “The Ohio statute does not provide that compliance with crossing signals by way of bell and whistle shall excuse a railroad from taking other precautions, even to the extent of providing gates or a watchman, provided the situation be such that common prudence and due regard for the safety of travelers at the particular place and time require such further precautions; and, as a general rule, whether such care and prudence require gates or flagmen at a given crossing, as being especially dangerous, is a question of fact for the jury, under all the circumstances of the case. * * * A jury, however, would not be warranted in saying that a railroad company should maintain these extra precautions at ordinary country crossings.”
The crossing where this accident occurred clearly was not of that class. It may not have been a crossing where, in view of the system installed, safety required that the defendant should have in addition either a flagman or a gate; but the plaintiff, in my opinion, was entitled to have the jury pass upon that question as one of fact, upon all the circumstances of the case. If a jury is incapable of deciding that question fairly and without prejudice, then there is something fundamentally wrong with our judicial system.

 “It is charged that it was negligent in not properly and adequately protecting this crossing by the use of a gate or flagman. And I think it becomes important for you to consider whether at this crossing, Lake street, such protection was required in order to give the protection to the plaintiff that the law required. Defendant’s contention on this point is that no gate or flagman was required, since they had maintained at the crossing and near to the tracks am automatic and visible signal, electrically operated by approaching trains, which gave notice of the approach of the trains to the crossing, and that such signals' were maintained pursuant to the order of the Public Service Commission of this state. I think that this evidence was properly received and is an item for your consideration and bears upon the question of whether the plaintiff was given complete protection. There is testimony in opposition tending to show that about 400 automobiles or vehicles of one kind or another passed over that highway in 24 hours. And there is testimony by the highway commissioner, I think, or a witness who formerly was highway commissioner, to the effect that such is the fact; and also testimony was given by one of the witnesses, a railroad employee, I think, that about 30 trains passed over this crossing in 24 hours. And these are circumstances and elements which you should take into consideration in considering the question as to -whether, in the exercise of proper degree of care, additional protection should have’ been added there at the crossing in the way of a gate or a flagman.
“Upon that subject I instruct you- that there are times when a defendant railroad company is required to keep a flagman or maintain a gate at a crossing, even at a country crossing; that it depends whether the view of the {rack was obstructed, whether flagmen or gatemen should be maintained or not, or whether there was a hindrance to perceive the approach of trains, or whether, in fact, the crossing was more than ordinarily hazardous, or when it is shown that the crossing is a much-traveled one, or if used for switching operations, which renders it difficult — and I might state in passing there is no evidence, here tending to show that this particular crossing, or the tracks at *88the crossing, were used for switching purposes —or where there is uncommon amount of noise, and difficulty arises in hearing the approach of trains, or, in short, if conditions exist which make it difficult to hear the signals or whistles or the bell which are blown or given to herald the approach of a train.
“In addition to what I have said in respect to the trains advanced by the defendant, you will recall there is testimony tending to show that there was some obstruction of the track, a snow fence being maintained higher than the track, and about 70 feet therefrom. And you will also bear in mind the amount of travel over that highway, to which I referred a moment ago. The question is, therefore, submitted to you as one of fact as to whether at this crossing protection should have been given in the way of gates or a flagman, whether in the exercise of proper care and precaution there should have been a flagman or gates at tho crossing to prevent collision at the crossing.
“I also instruct you, gentlemen, that inasmuch as the accident occurred on a country road, a flagman or gates were not required at the crossing, if you conclude from the evidence that but few persons and vehicles comparatively passed each day, or if you conclude that the locality and circumstances were such that the automatic bell signals, together with the signals given by the engineer, the whistle signals, were sufficient to give warning of the approach of the train to the crossing in question. Thus you will perceive, gentlemen, there are questions of fact submitted for your decision, upon which the rights of the parties depend.”